DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/21/2021 has been entered.  Claim 14 has been canceled.  Claims 1-13 and 15 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (WO2015/102991) taken alone and/or in further view of Bonekamp (US2014/0174509) or Walther (WO2014/043522) for generally the reasons recited in the prior office action and restated below with additional remarks regarding the LDPE being a “distinct” component in the claimed Layer B (as interpreted and argued by the Applicant in the response filed 10/21/2021).
As discussed in the prior office action, Walton discloses a multilayered film (100) comprising a first layer (102) and a second layer (106), and a tie layer (104) disposed between the first layer (102) and the second layer (106); such that the film has the layer structure (102)/(104)/(106) as shown in Fig. 1 (Abstract, Paragraph 0014, Fig. 1) reading upon the claimed layer structure of A/B/C, respectively; wherein the first layer (102, or claimed Layer A) comprises a polypropylene homopolymer or copolymer (as in instant claims 1 and 4; Paragraphs 0066-0067); the second layer (106, or claimed Layer C) comprises a metal foil, such as copper, tin, gold, or preferably an aluminum foil (as in instant claims 1-2; Paragraph 0078, Claim 12); and the tie layer (104, or claimed Layer B) comprises a) a crystalline block composite (CBC), b) a carboxylated olefin copolymer which is an ethylene or propylene polymer that has grafted 
Walton discloses that the CBC is present in an amount of 40 to 90wt% based on the total weight of the tie layer (104), e.g. Layer B, encompassing the claimed CBC content of 40 to 75wt% of amended claim 1 (Paragraph 0026); the grafted olefin copolymer is present in an amount of 30 to 60wt% based on the total weight of the tie layer (104) overlapping the claimed MAH-PE content (Paragraph 0047) of 10 to 35wt% as well as the claimed LDPE content of 15 to 40wt% of amended claim 1 (when present as a grafted LDPE) and reading upon the combined content of MAH-PE and LDPE of 25 to 75wt% of amended claim 1; and the optional ethylene and/or olefin elastomer, if used, is present in an amount of up to 50wt%, specifically 10 to 30wt%, based upon the total weight of the tie layer (104) as recited in Paragraph 0065; and although Walton discloses that the grafted ethylene polymer as well as the ethylene polymer 
In addition to the above, Walton generally refers to polyethylene as well as ethylene-α-olefin and polypropylene in Paragraph 0064 as part of the discussion of the optional “elastomer” component of the tie layer and immediately preceding the optional elastomer content, i.e. up to 50wt% as noted above, specifically reciting in Paragraph 0064 that the ethylene-α-olefin and polyethylene were “described above”, which included reference to LDPE; and given that Walton discloses that the optional elastomer can be an ethylene-α-olefin or “the like” or combinations of one or more thereof (Paragraph 0048), Walton provides a further suggestion that the tie layer may comprise a polyethylene such as LDPE as a distinct component from the polyethylene utilized to produce the grafted ethylene copolymer and in contents as instantly claimed such that the claimed invention would have been obvious over the teachings of Walton when taken alone.  
However, it is further noted and/or alternatively noted, that it is well known in the art that CBC tie layers may be diluted and/or blended with olefin elastomers as well as polyolefins such as LDPE as in the claimed invention, in order to improve compatibility and/or adhesion with adjacent layers of the multilayer structure/film as taught by Bonekamp (Paragraph 0121) which utilizes the blended CBC tie layer adjacent a polyolefin layer, particularly a polypropylene layer (Abstract, Paragraphs 0038-0042) and may also be formulated to have adhesion to aluminum (Paragraph 0123), e.g. as in the multilayer structure of Walton; or Walther (Paragraphs 0004, 0019-0020, 0035, and 0046) which utilizes the blended CBC tie layer between a polyolefin layer, preferably polypropylene and a barrier layer in general, e.g. as in the multilayer structure of Walton, and thus the use of LDPE as an optional polymer diluent in the CBC tie layer taught by Walton, as a distinct component from the grafted ethylene polymer like the optional ethylene elastomer or olefin elastomer “or the like” as broadly disclosed by Walton, would have been obvious to one having ordinary skill in the art before the effective filing date of the instant prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Hence, the invention as recited in instant claims 1-4 and 6 would have been obvious over the teachings of Walton taken alone and/or in further view of Bonekamp or Walther given that one having ordinary skill in the art before the effective filing date of the instant application would have been motivated to select from any of the suitable layer materials disclosed by Walton for each of the layers of the multilayer film, including a metal foil for the second layer as with the claimed barrier layer or Layer C of the instant invention, and maleic anhydride as the grafting monomer to be grafted to the LDPE, LLDPE and/or HDPE as the ethylene polymer which is used for grafting to thereby obtain the claimed Layer B composition and/or given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 5, Walton discloses that the first layer (102) reading upon the claimed Layer A may also optionally comprise polyethylene in addition to the polypropylene, wherein the first layer (102) may contain polyethylene in an amount of up to 40wt%, based on the total weight of the first layer (102), thereby reading upon instant claim 5 (Paragraphs 0066-0069) and thus rendering instant claim 5 obvious over the teachings of Walton taken alone and/or in further view of Bonekamp or Walther.
With regards to instant claims 7-9, Walton discloses that the first layer (102), e.g. Layer A, has a thickness of 30-80%, more specifically 50-70%, based on the total thickness of the multilayered film (Paragraph 0070); the tie-layer (104), e.g. Layer B, has a thickness of 1-20%, 
With regards to instant claim 10, Walton discloses that the CBC has a MFR of from 0.1 to 1000 dg/min, more specifically 0.1 to 50 dg/min, or more specifically 0.1 to 30 dg/min overlapping the claimed range, with an example at 6 dg/min, when measured per ASTM D 1238 at 230ºC and 2.16 kg (Paragraphs 0020 and 0094; Claim 6), and hence, the claimed range would have been obvious over the teachings of Walton taken alone and/or in further view of Bonekamp or Walther.
With regards to instant claims 11 and 13, Walton discloses that the ethylene polymers to be grafted may be LDPE, LLDPE, HDPE and/or known ethylene polymers as noted above, and given that Walton discloses that suitable ethylene polymers to be grafted and/or further mixed in the tie layer may have a melt index of 0.1 to 50 g/10min, preferably 1 to 30g/10min (Paragraph 
With regards to instant claim 12, Walton discloses that the content of the grafted compound may range from 0.05-30 weight percent, or more specifically from 0.5-15 weight percent, and most specifically from 2.0 to 8 weight percent, based on the total weight of the grafted ethylene polymer (Paragraph 0028) thereby rendering the claimed range as recited in instant claim 12 obvious over the teachings of Walton given that, as discussed above, said grafted compound may be maleic anhydride.  Hence, instant claim 12 would have been obvious over the teachings of Walton taken alone and/or in further view of Bonekamp or Walther.
With regards to instant claim 15, Walton discloses that one method of manufacturing the multilayered film includes coextruding two layers together that are then coated to the third layer or laminated with the third layer, such as when the second layer (106), e.g. Layer C, is aluminum foil, layers 102 and 104 (e.g. Layers A and B) can be coated on aluminum foil through an extrusion coating process, thereby reading upon the claimed method and hence rendering the method as recited in instant claim 15 obvious over the teachings of Walton taken alone and/or in further view of Bonekamp or Walther.
Response to Arguments
Applicant's arguments filed 10/21/2021, see pages 6-8, have been fully considered but they are not persuasive with regards to the obviousness rejection over Walton taken alone and/or in further view of Bonekamp or Walther.  With regards to the teachings of Walton taken alone, .
With regards to the combined teachings of Walton in further view of Bonekamp or Walther, it is noted that the Applicant appears to be arguing the references separately and not as presented in the obviousness rejection given that the Applicant argues that neither Bonekamp nor Walther teaches or suggests a tie layer comprising all of components and in the claimed contents as recited in the claimed invention with respect to Layer B.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 
The Applicant further argues that Walton discloses adhesion strengths to various substrates in Table 4 with Example 2 of Walton showing good adhesion utilizing a tie layer composition comprising 46.8wt% of CBC, 50wt% of GMA, and an antioxidant, arguing that a person skilled in the art would allegedly be “guided by the examples of Walton” and thus allegedly “would have no motivation to modify the composition to include low density polyethylene, let alone 15 to 40 weight percent of low density polyethylene” (see paragraph bridging pages 7-8).  However, the Examiner respectfully disagrees and notes that the two inventive examples disclosed by Walton are clearly non-limiting examples, wherein Walton specifically recites that the disclosed multilayered films “are exemplified” in the examples and that the “examples were also conducted to demonstrate the properties of the multilayered films over comparative multilayered films” (see Paragraphs 0091-0092), and given that the teachings of Walton are taken as a whole such that even a “nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims” (see In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960)), Applicant’s arguments are not persuasive and the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Walton in view of Bonekamp or Walther.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
February 9, 2022